Name: 85/178/EEC: Commission Decision of 21 February 1985 approving the first amendment to the plan for the accelerated eradication of classical swine fever, submitted by the Federal Republic of Germany (Only the German text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  Europe;  EU finance;  health
 Date Published: 1985-03-07

 Avis juridique important|31985D017885/178/EEC: Commission Decision of 21 February 1985 approving the first amendment to the plan for the accelerated eradication of classical swine fever, submitted by the Federal Republic of Germany (Only the German text is authentic) Official Journal L 067 , 07/03/1985 P. 0038 - 0038*****COMMISSION DECISION of 21 February 1985 approving the first amendment to the plan for the accelerated eradication of classical swine fever, submitted by the Federal Republic of Germany (Only the German text is authentic) (85/178/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 80/1095/EEC of 11 November 1980 laying down conditions designed to render and keep the territory of the Community free from classical swine fever (1), and in particular Article 6 (4) thereof, Having regard to Council Decision 80/1096/EEC of 11 November 1980 introducing Community financial measures for the eradication of classical swine fever (2), as last amended by Decision 83/254/EEC (3), and in particular Article 5 thereof, Whereas, by Decision 82/112/EEC (4), the Commission approved the plan for the accelerated eradication of classical swine fever submitted by the Federal Republic of Germany; Whereas, by letter dated 17 December 1984, the German authorities informed the Commission of amendments to the initial plan to take account of the evolution of classical swine fever in the Federal Republic of Germany; Whereas the amended plan has been examined and found to comply with Council Directive 80/217/EEC of 22 January 1980 introducing Community measures for the control of classical swine fever (5), as last amended by Directive 84/645/EEC (6) and with Directive 80/1095/EEC; whereas the conditions for financial participation by the Community continue therefore to be met; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 The amendment to the plan for the accelerated eradication of classical swine fever, submitted by the Federal Republic of Germany, is hereby approved. Article 2 The amendment of the plan referred to in Article 1 shall take effect on 1 June 1984. Article 3 This Decision is addressed to the Federal Republic of Germany. Done at Brussels, 21 February 1985. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 325, 1. 12. 1980, p. 1. (2) OJ No L 325, 1. 12. 1980, p. 5. (3) OJ No L 143, 2. 6. 1983, p. 37. (4) OJ No L 45, 17. 2. 1982, p. 27. (5) OJ No L 47, 21. 2. 1980, p. 11. (6) OJ No L 339, 27. 12. 1984, p. 33.